Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The 19 information disclosure statements (IDS) are being considered by the examiner.
The Examiner would like to note the combination of Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Double Patenting
The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent Application No.16695563.  Although the conflicting claims are not identical, they are not patentably distinct from each other as noted directly below.
 Application 16695563 claims substantially the same structure as this application.
The substantial difference between Application 16695563 and this application is the preamble of this application recites nicotine and the preamble of U.S. Application No. 16695563 recites non-nicotine.  
	The examiner makes official notice that it is known to use nicotine in a pod like structure similar to Application 16695563.
	It would have been obvious for one skilled in the art to modify the claims of Application 16695563 to include nicotine instead of the claims of 16695563 that claim non-nicotine.
	One skilled in the art would have been motivated because to include nicotine because the use would increase sales to now include those consumers that still desire nicotine.  

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nettenstrom (US Pat. No. 11123501); herein referred to as NN.
As per claim 20: NN shows a pod body 200 (figures 3 and 4) the pod body 200 having a front face (not labeled, but near the lead line of numeral 211; fig. 3), rear face (not labeled, but near the lead line of numeral 250; fig. 3), a first side face (not labeled, but the side between numerals 210 and 26 that is facing the viewer in fig. 3), a second side face (not labeled but the side opposite the first side face in fig. 3), an upstream end 211 (figure 3) and a downstream end (not labeled, but near the lead line of numeral 250; fig. 3), the upstream end including at least one lectical contact (212B, fig. 3, para. 25) and defining at least one upstream recess 214 (figure 3, para. 25), the downstream end (not labeled, but near the lead line of numeral 250; fig. 1 and 2). 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention. For example, Lin et al. (U.S. Publication No.  20200397046) and Simpson et al. (U.S. Publication No.  20200376210) each show the basic known art of consumable vaping devices that do not show a through hole as claimed in claims 1 and 19, they do appear to show the lower body deflecting during an insertion of the pod assembly.  Israel et al. (U.S. Publication No.  20210268215 shows two pods.  Nettenstrom et al.  (US 20190099562) appears to show (fig. 2 and 4) the wall (near number 480; fig. 4) appears to deflect outward as the larger distance including tab 413 (figure 4) passes along the interior side until it pops into hole 261 (figures 4) and then returns to the non-deflected state and hole 261 captures tab 413 to retain the two housing pieces (210 and 220) together.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.

Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/James Harvey/
James Harvey
Primary Examiner
March 24, 2022